 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDWabash Smelting,Inc.andRichardA. Burns. Case25-CA-4253February15, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn November 4, 1971, Trial Examiner George J.Bott issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief, andRespondent filed a document excepting in part andsupporting in part the decision of the Trial Examiner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings, and conclusions and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner: Upon a charge of unfairlabor practices filed by Richard A. Burns on April 12, 1971,againstWabash Smelting, Inc., herein called Company orRespondent, the General Counsel of the National Labor Re-lations Board issued a complaint on June 30, 1971, allegingthat Respondent violated Section 8(a)(3) and (1) of the Na-tional Labor Relations Act, as amended, herein called theAct, by discharging Burns. Respondent filed an answer, anda hearing was held before me at Wabash, Indiana, on Septem-ber 14 and 15, 1971. Subsequent to the hearing, briefs werereceived from Respondent and General Counsel.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIJURISDICTION OF THE BOARDRespondent, an Indiana corporation, maintains its princi-pal office and place of business at Wabash, Indiana, where itis engaged in the production of secondary aluminum. Duringthe year prior to the issuance of the complaint, Respondentdistributed from its Wabash plant goods valued in excess of$50,000 to States other than the State of Indiana.195 NLRB No. 78Respondent admits, and I find that it is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Boilermakers, Iron Ship-builders,Blacksmiths,Forgers and Helpers, AFL-CIO,herein called the Union, is a labor organization within themeaning of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and the IssueRespondent's production and maintenance employees atitsWabash facility have been represented for many years bythe Union, but a group of laboratory and other employees,numbering approximately 15, are unorganized. In March1969 and August 1970, Board elections, which the Unionlost,were held among these employees, and Burns, theCharging Party, played some role in each instance in assistingthe Union in its campaign. On March 25, 1971, Burns wasdischarged "for poor industrial conduct and (for) being ex-tremely difficult to supervise," according to the Company'srecords and its contention here. It is clear that during theweek of March 7, 1971, Burns had certain conversations andencounters with Shaw, his immediate supervisor, in which heexpressed extreme displeasure with Respondent's treatmentof him, but General Counsel contends that Respondent didnot actually discharge him because of these incidents, butused them as a pretext to conceal its real reason for termina-tion, namely, Burns' previous union activities.B.Events Immediately Surrounding Burns' TerminationRespondent reviews the work of each employee annuallyto determine whether a wage increase is warranted. In earlyMarch 1971, Aviles, Respondent's production manager, re-viewed and rated Burns on a form used for that purpose. Onthe basis of his rating, which was based in part on the adviceof Shaw, Burns' immediate superior in the laboratory, Avilesdetermined that Burns should not be recommended for anincrease. Personnel Manager Rogers reviewed the rating andagreed with Aviles' decision, entering his initials and the date3/8/71 on the form with his concurrence. George Nagle,Respondent's president, ratified the lower echelon's positionby initialing the wage review form on March 9, 1971, and byadding the notation that the employee should be reviewedagain in 90 days.On March 8, when Burns reported for work, Shaw pri-vately advised him that he would not be given a wage in-crease. This information angered Burns and there can be noquestion that in the presence of other laboratory employees,he expressed his disappointment loudly, pungently, vulgarly,and profanely to Shaw, indicating that Shaw was at leastpartially responsible for his not getting a raise. EmployerBarker witnessed this and other incidents in which Burns wasinvolved that week, and I rely on his testimony, which ap-peared to me to be restrained and objective, to help resolvethe conflict between Shaw and Burns as to the degree ofindustrial irreverence Burns displayed.Barker testified that on March 8 he heard Burns, in a loud,angry tone, complain to Shaw about the denial of a wageincrease and state that he would never seek a raise throughhim again. In voicing his displeasure, Burns frequently usedprofanity as well as the phrase "son of a bitch," according toBarker, who also recalled that Burns vulgarly told Shawwhere he could "shove it." He did not, however, hear anythreats or hear Burns make any reference to any other repre-sentative of Respondent WABASH SMELTING, INC401Shaw testified that Burns "exploded" when he heard abouthis raise being denied and profanely and vulgarly accused himof never having done anything for him, asserting that hewould never seek Shaw's aid in this area again. Burns askedwhy the increase had been denied, but Shaw professed igno-rance even though he was aware he said, that the denial wasbased on Burns' "poor conduct and his work," Shaw also saidthat Burns not only told him where to put the raise, but alsoincluded Nagle, president of Respondent and Rogers, person-nelmanager, in his suggestion, but more importantly, hestated that Burns added that Rogers had "better watch out,"because "somebody (was) going to get him."On Tuesday, March 9, Burns was still angry about the"situation," as employee Barker described it, and used pro-fane and vulgar language to Shaw as frequently as he had onthe previous day. Shaw testified that on March 9, when Burnsarrived at the laboratory early, as was his custom, Shaw askedhim to perform certain work, but Burns, loudly and angrily,using the same kind of profane and vulgar language in thepresence of other employees as he had the day before, advisedhim to "shut up," because he did not intend to commencework until 4 o'clock, Shaw said that he tried to calm Burnsin this instance as he had the day before and also warned himthat he could not tolerate his display of temper. EmployeeStefanatos,whose testimony I credit, recalled that on orabout that date, Burns "blew up" and was "loud" and "pro-fane" when Shaw asked him to do something, and that he toldShaw that he was not going to start work until 4 p.m.It is also clear that Burns was angry with Shaw on Thurs-day,March 11. According to Shaw, shortly before the startof the shift, Burns violently burst into the laboratory swearingloudly and accused him of cheating him out of 15 minutesovertime. Burns poked his finger at Shaw, and as Shaw re-treated, Burns followed him around the table. Shaw said hetried to explain that an honest mistake had been made, whichhe would correct, but Burns would not accept his explanationand insisted that this kind of cheating had occurred before.Shaw also testified that Burns, as he had with the wage in-crease, told Shaw where he, Nagle, and Rogers could put thepay for the 15 minutes overtime he had been deprived of.Shaw's version of Burns' actions on March 11 was cor-roborated in most respects by Barker and Stefanatos, whosetestimony I have already indicated is credible, as well as byLarry Veverka, son of Respondent's vice president and anemployee. Barker said that Burns was very upset about theshortage, and although Shaw promised to remedy the error,Burns remained angry and, using profanity loudly, insistedthat a principle was involved. Barker said he could not re-member exactly the words which Burns used, but remem-bered the scene very well, because anyone who had "seen afight brewing would recognize" it.Stefanatos, a witness called by General Counsel on anothermatter, heard Burns accuse Shaw of "cheating or erasing histime" on March 11. Burns was loud and profane, accordingto Stefanatos, and, gesturing with his finger, he backed Shawaround a table. Burns was "shaking" and "mad," and whenhe made a fist, Stefanatos thought he was going to hit ShawVeverka's account of the March 11 incident between Burnsand Shaw caused by the overtime shortage was essentially likeStefanatos' and, except for his claim that Burns directly ques-tioned Shaw's parentage, which Burns credibly denied, al-though admitting that the classical phrase might have passedhis lips, I credit him generally. I also credit his undeniedtestimony that later that day Burns told him that if he hadnot been concerned about being discharged, he would havehit Shaw.Burns testified that there were discussions with Shaw abouta raise in March 1971 and that Shaw finally told him that theresult of his wage review was negative. He also testified aboutthe overtime shortage and his discussion with Shaw about it,and although his account does not reveal the same degree ofemotional reaction described by the witnesses whose tes-timony has just been outlined, he stated that he told Shawthat he did not believe his explanation and that he hadshorted him and others before. He admitted telling Shawwhere "to stick it," but he denied mentioning Rogers' orNagle's names or threatening them in any way. He did notspecifically deny the main thrust of the testimony which por-trayed him as angry, loud, vulgar, profane, insulting, andagressive in his encounters with Shaw during the week inquestion.Ifind, therefore, on the basis of the partially undeniedtestimony of Shaw, as corroborated by Stefanatos, Barker,and Veverka, that Burns, by his language and conduct fromMarch 8 through March 11, openly displayed an attitude ofhostility and belligerence toward his supervisor, accusing himof lying, cheating, lack of integrity, and general responsibilityfor Burns' problems.Although I find that Rogers' name was mentioned at somepoint in the Shaw-Burns encounters-Shaw told Burns thatpersonnel was responsible for his failure to get a wage in-crease or for the shortage in overtime, according to Burns, Ido not find that Burns uttered any threats against Rogers. Noevidence that he did appears in Barker's, Stefanatos', orVeverka's testimony, and although I thought Burns wassometimes confused and tended to see only the righteousnessof his own cause and the error in Respondent's, I did notthink he was deliberately attempting to mislead or conceal.On the other hand, neither did I think Shaw's objectivity wasunquestionable or his recall perfect. I do not believe, forexample, that he told Burns that his case would be reviewedagain in 90 days the same time that he told him that he hadbeen turned down for a wage increase. I find, therefore, thatBurns did not threaten "to get" Rogers as Shaw testified.'Shaw reported to his superior, Aviles, what had occurredbetween him and Burns, and Aviles arranged a meeting withRogers on March 12 to discuss Burns' conduct. No finaldecision regarding Burns was made at the meeting, but Avilestestified that he decided at that time to look for a laboratoryreplacement for him. Shaw was instructed after the meetingto make a written report on the incidents in which Burns wasinvolved, which he did that weekend, and gave to Rogers onMonday, March 15.On March 15, 1971, Rogers transmitted a memorandum toNagle, to which he attached Shaw's report on Burns, and inwhich, he noted, after referring to the recent withholding ofa wage increase for Burns, that Shaw's report indicates thatBurns made many obscene and violent remarks which weredirected at you, myself and this company concerning a mis-take made in his pay and the results of his review " Rogersindicated that Aviles had decided to terminate Burns if hecontinued "to express this negative attitude," and he statedthathe concurred in Aviles' recommendationRogersconceded at the hearing that he had made up his mind aboutBurns having engaged in misconduct even before he met withhim and questioned him about it as described next, becausehe credited Shaw's account of Burns' behavior.'At a meeting with Burns on March 19, 1971, as found later and admit-ted byBurns,Rogers spent considerable time accusing Burns of havingthreatened him, which Burns denied It would seem, therefore, that unlessRogers wasputting on some kind of act, which I doubt, he thought thatBurns had threatened him in some way 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDRogers, Aviles, and Shaw met withBurns onMarch 19 fora half hour or more and confronted him with Shaw's chargesagainst him.Rogers was the principal spokesman for Re-spondent.At the meeting, according to the credited tes-timony ofRogers,which is substantially corroborated byAviles and Shaw, Rogers read portions of Shaw's report toBurns and told him that he could be discharged for suchconduct. Burns categorically denied everything and insistedon talking about other subjects, such as Respondent's prac-tice of having laboratory overtime performed by supervisors.Rogers alsoexplained, as Burns conceded, that his eligibilityfor a raise in wages would be considered again in 90 days.Burns also agreedthat Rogers spent sometime accusing himof having threatened him.According to Rogers, Shaw, and Aviles, Burns' attitudewas generallynegative, he conceded nothing and there was noindication from him that there would be any change in himin the future. At one point he told the company representa-tives that if they had cause to fire him, they should do it.Burns testified that he had no recollection of making such aremark, but he also volunteered that he "wasn'tparticularlyworried whether they fired me or not."Burnswas asked to leave the March 19 meeting whileRogers, Aviles, and Shaw discussed the matter. During theirdiscussionitwas decided thatBurnsshould be terminated,but that Nagle, who makes the final decision in these matters,should be consulted. Rogers then advised Burns to return tohis job.When Burns reported for work on March 25, Shaw senthim to Rogers who terminated him, giving as Respondent'sreason, "poor industrial conduct, his inability to be super-vised," as Rogers and Burns both testified. Rogers crediblyexplained that the termination had been delayed until hecould speak with Nagle who was out of town. Early in theweek following the meeting on March 19, he advised Nagleof what he, Aviles, and Shaw had decided, and he expressedfear over how Burns might physically react to supervision inthe future. Nagle approved the discharge, and Rogers effectedit.C. Burns' Union Activity and Respondent's Opposition tothe UnionA Board representation election was held in March 1969amongRespondent's unrepresented factory employees, in-cluding laboratory technicians, draftsmen, central storeroomemployees, and certain plant clericals. Two unions, the Boi-lermakers and Allied Industrial Workers Union, were on theballot in this election,and Burnsattended two union meet-ings and signed an authorization card for Allied IndustrialWorkers Union. The second union meeting was held atBurns' home, and some time after it occurred, but prior to theelection, he found himself in President Nagle's office discuss-ing the coming election. Nagle testified that since his plantsuperintendent told him that Burns wanted to talk about theelection, he agreed to see him. According to him, during aconversation in his office, Burns volunteered to give the com-pany information and other aid in the election, but he refusedto discuss the matter. He did not specifically deny Burns'testimony that he askedBurns and Burnstold him where therecent unionmeeting washeld and who attended it and thathe stated that he would take legal and other steps to preventa unionvictory. I credit Nagle's testimony that Burns soughtan interview with him and made statements to him indicatingsupport for the Company and personal opposition to theunion activity, but I also creditBurns'testimony, however,that Nagle interrogated him and expressed his intention tothwart the effort to organize the Respondent's unrepresentedemployees, for not only was his testimony not clearly denied,but, based on my observation of the two,Burns'recall ofevents was clearer and more reliable in this instance thanNagle's.Another Board election was held among the same group ofunrepresented employees in August 1970, but this time onlythe Boilermakers appeared on the ballot, and Burns was atleast partially instrumental in getting the Boilermakers tomake this effort to organize the employees. He attended unionmeetings and he secured the signatures of a few employees tounion cards. He also acted as the Union's observer at theelection, which the Union lost by a vote of 12 to 2.Prior to the 1970 election and at a time when Burns wassoliciting for the Boilermakers, he had a conversation withPlant Superintendent Aviles about the Union. Burns testifiedthatAviles asked him if he knew anything about a uniontrying to organize the employees, and Burns replied that hedid.Aviles then wanted to know if the union had securedenough authorization cards to get an election, and Burnsinformed him that it had not at the time, but would have notrouble getting the required number. Burns also told Aviles,in answer to his question as to why the employees wanted aunion, that if any employee needed a union it was one whoworked for Supervisor Shaw.Aviles recalled the incident which Burns described, but hesaid Burns walked into his office uninvited and volunteeredsome suggestion about how the Company could keep theUnion out of the plant. During these remarks, Burns in-dicated that money would be available to "buy votes" andthat he could "swing the election" in some manner. Accord-ing to Aviles, he and Shift Supervisor Maples, who waspresent, merely listened to Burns, but said nothing.Maples could not recall who began the conversation aboutthe Union, but he rememberedBurns making a suggestionabout how Respondent's president, Nagle, could keep theUnion out of the plant, and he also recalled "talk ... of twounions, one of them being the Boilermakers and anotherunion being brought in and the two of them, one being usedagainst the other." Aviles made some comments, Maplesrecalled, but whatever they were they did notmake a lastingimpression on him.Here again there was more said at this meeting betweenmanagement and an employee than would appear from theirseparate versions. First of all, after hearing Maples testify,Burns testified that his memory was refreshed and that he hadsuggested that if there were two unions on the ballot, as therehad been in the first election, the Boilermakers might bedefeated, but he said that this suggestion was made only afterAviles asked him how to prevent theBoilermakersfrom win-ning the election. On the other hand, Maples' recall aboutwhat was said and in what period it all happened was verypoor and he seemed exceedingly embarassed about having totestify at all. This is here again no flat contradiction by himor by Aviles of Burns' claim of interrogation. I credit Burns,and I find that Aviles interrogated him about the union ac-tivity and indicated Respondent's opposition to the Union'sefforts to organize the employees involved.Subsequent to Burns' talk with Aviles and Maples, as justdescribed, but prior to the election, Shaw frequently interro-gated him about union activity, according to Burns' uncon-tradicted testimony. On more than one occasion Shaw askedhim how many authorization cards the Union had secured.Later, Shaw asked Burns more than once to get his authoriza-tion card back from the Union, and Burns promised that hewould. Shaw persisted in trying to find out from Burns if hehad gotten his card back, and Burns finally but untruthfullysaid he had. When Shaw asked to see it, Burns told him thatitwas none of his affair, and refused to produce it. WABASH SMELTING, INC.403Shaw also interrogated employee Stefanatos. Stefantos hadsigned a union card for Burns prior to the 1970 election, andShaw asked him if he had signed one. Sometime later Shawasked him if he were going to get his card back from theUnion like employee Mitting had, and advised him how hecould go about doing it. Stefanatos also testified without con-tradiction that a few weeks after the August 1970 electionShaw asked him who had signed him up for the Union andthat he reluctantly admitted that it was Burns after Shawindicated that he had "a pretty good idea" who had.At or about the same time, in general conversation in thelaboratory among employees, Shaw asked the employees whothey thought had voted for the Union in the election.Shaw was responsible for employee Mitting seeking thereturn of his card from the Union, according to Mitting's andRowland's uncontradicted testimony. Rowland, president ofthe Boilermakers' local which represents the production em-ployees, had been active in trying to organize the laboratoryand other unrepresented employees. Some time after Burnsand others had given Rowland some signed authorizationcards, Shaw approached Rowland with Mitting and told himthat Mitting wanted his union card back. Rowland agreed tohave Mitting's card returned to him after Mitting explainedto him that he was under "pressure" from the Company.Mitting testified that although he denied that he had signeda union card when Shaw first asked him, he finally admitteditwhen askedagain.When sometime later Shaw asked himif he wanted to get it back, he said he did, and they went totalk with Rowland. Thereafter Shaw frequently asked him ifthe card had been returned to him. In addition to inquiringabout Mitting's own activities, Shaw frequently asked himprior to the election if he would find out who else had signedunion cards. Mitting said he did not "think" he told Shawwhere he got his union card.D. Analysis and ConclusionsBurns was a competent laboratory technician who appearsto have had during his 4 years of employment no significantjob problems or any difficulty in getting along with his super-visors untilMarch 8, 1971, but on March 25, he was dis-charged and told it was because of his "poor industrial con-duct" and because he was "extremely difficult to supervise."Burns was active in securing union authorization cards dur-ing the Union's second attempt to organize Respondent'sunrepresented employees and he served as a union observerat the election in August 1970. I have found that Respondenttwice opposed the entrance of a union into its plant and thatprior to the 1970 election it learned by coercive interrogationthat Burns had signed a union card himself and had success-fully solicited other employees for the Union. Thereafter,Respondent, through Shaw, Burns' immediate superior, en-couraged Burns to withdraw from the Union, but Burns re-sisted Shaw's urgings toward the end.' Finally, Burns' dis-charge is bottomed primarily on alleged "misconduct"'Respondent's efforts to frustrate union efforts to organize,such as byinterrogation of Burns and others, are not alleged as violations of the Act,because they are barred by Section 10(b) of the Act, since the charge wasfiled on April12, 1971growing out of his relations with Shaw, the very supervisorwho had harassed him in connection with his union activity.In these circumstances, a valid explanation for the employees'termination was required from Respondent.Nevertheless, despite what has been found, this is not thekind of case, as the whole record reveals, where these factorswhich have just been outlined, taken with the timing of thedischarge and the existence of patent defects in the reasonoffered to explain it, will support a finding that the assertedreason is pretextual and the real reason discriminatory. Firstof all, the timing of the discharge in the circumstances of thiscase is not especially significant. The election in which theUnion had been soundly defeated took place 7 months beforeBurns wasfired, and since the Union received only 2 of the14 votes cast in the election, it does not appear to have beenan obvious threat to Respondent thereafter. In any case, thereis no evidence in the record of any union activity on Burns'or any other employee's part or of Respondent's resistance toit after August 1970.The most important factor, moreover, which militatesagainst a determination that the discharge was based on un-ion considerations is that Respondent's reasons given for it donot appear at all illogical or unreasonable from an industrialrelations point of view, and I have found that the employeerepeatedly engaged in the conduct Respondent charged himwith.Three times during the week of March 8, 1971, Burns, inthe presence of other employees, in the course of his normalcontacts with his supervisor, without provocation displayeda hostile attitude toward him which any supervisor would beexpected to resent. I have found in greater detail above thatduring the week Burns was generally loud, angry, and pro-fane in his discussions with Shaw, and on occasion he wasvulgar and also uncooperative. In addition, he questioned hissupervisor's honesty and his effectiveness as a supervisor, andhe belligerently advanced on him as he berated him for whathe thought was his unfair treatment in failing to pay him forovertime worked. Management cannot be faulted for viewingthis behavior as "poor industrial conduct," for it was cer-tainly not good industrial conduct, and for considering Burns"extremely difficult to supervise," because the supervisor'slife that week was not easy. Shaw could reasonably havebelieved that Burns was a threat to plant order and disciplineas well as to him personally, as he and other of Respondent'switnesses testified. I also note in connection with Respond-ent's explanation for Burns' discharge that all throughout thehistory of his case, including an unemployment compensationhearing before a referee of the Indiana Employment SecurityDivision, Respondent did not shift or put forward inconsist-ent reasons for disapproving Burns' actions and for ulti-mately terminating him. On the other hand, although theissue in the unemployment compensation hearing was differ-ent from the issue here, at that hearing Burns attributed hisdischarge to Rogers' alleged resentment of certain remarksBurnshad made about Rogers' conduct away from the plant,something quite unrelated to any union activity on Burns'part or to any of his encounters with Shaw. I find that Re-spondent's explanation for Burns' termination is not pretex-tual. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find and conclude that General Counsel has not estab-lished by a preponderance of the evidence that Respondentdischarged RichardBurns in violationof Section8(a)(1) and(3) of the Act,as alleged.CONCLUSIONS OF LAWUpon the basisof the foregoing findings of fact and uponthe entire record in the case,Imake the following conclusionsof law:1.Respondent is an employer engaged in commerce withinthe meaningof the Act.2.The Union is a labor organization within themeaningof the Act.3.Respondent has not violated Section 8(a)(1) and (3) ofthe Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.